Citation Nr: 1632372	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to February 20, 2013.

2.  Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling from February 20, 2013, to July 29, 2015.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1969 to May 1971, including combat service in the Vietnam War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2015, the Board remanded the appeal for further development.  This matter has since been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, the RO granted a TDIU in an October 2015 rating decision.  As such, the issue no longer remains on appeal, and no further consideration is necessary.  

Additionally, the October 2015 rating decision granted the Veteran a 100 percent rating for PTSD from July 30, 2015.  Accordingly, the issue of entitlement to an increased rating for the Veteran's PTSD on or after that date is no longer before the Board.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas from April 11, 2010, to July 29, 2015.

2.  The Veteran's PTSD did not result in total occupational and social impairment prior to July 30, 2015.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD have been met from April 11, 2010, to February 19, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met or approximated for the period from February 20, 2013, to July 29, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). In this case, such VCAA-compliant notice letters were sent to the Veteran, and the RO has informed the Veteran of all relevant adjudications.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  Additionally, the Veteran was afforded VA psychiatric examinations in May 2011, July 2014, and July 2015.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the Veteran's psychiatric condition in sufficient detail to allow the Board to make fully informed determinations.  The examiners also provided the necessary opinions supported by rationale.  Id; see Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

In the March 2015 remand, the Board directed the AOJ to obtain any outstanding, pertinent medical records and to afford the Veteran an additional VA examination to ascertain the nature and severity of his PTSD.  Updated VA treatment records have been associated with the claims file and the Veteran was afforded an additional VA PTSD examination in July 2015.  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this particular claim.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

II.  Increased Rating

A. Governing Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board must consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found). See also Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score with scores ranging between zero and 100 percent.   According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Higher scores correspond to better functioning of the individual.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Id.

A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.



B.  PTSD Rating 

The Veteran's service-connected PTSD is rated 50% disabling prior to February 20, 2013, 70% disabling from February 20, 2013, to July 29, 2015, and 100% disabling from July 30, 2015.  The effective date of an award of increased compensation is the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(3) (West 2014).  As VA received the Veteran's claim for an increased rating on April 11, 2011, the relevant period of inquiry for this appeal begins on April 11, 2010.  

During an April 17, 2010 VA examination, the Veteran reported panic attacks with agoraphobia and claustrophobia.  He reported frequent nightmares related to combat and occasional flashbacks to combat as well as anxiety, tension, irritability, and an exaggerated startle response most of the time.  He reported constant hypervigilance, depression, and anhedonia, exacerbated by recent deaths of friends and family members.  He reported rare suicidal ideation without plan, intent, or attempt and without any present thoughts of harming himself or others.  He indicated that he was socially isolated but was married and got along well with family and friends.  He denied any hallucinations.

A mental status examination showed that the Veteran was oriented to time, place, person, and purpose.  His hygiene was fair and his clothing did not appear to have been washed recently.  The examiner noted that the Veteran was polite, cooperative, and reliable and that his mood was serious, tense, and dysphoric.  The examiner observed no panic attacks or obsessive rituals.  The Veteran's thought content appeared to be anxious and depressive, consistent with his mood and circumstances, and without any thought disorder.  The Veteran was well focused and denied any psychotic symptoms or thoughts of harming himself or others.  The examiner found the Veteran's judgment and insight to be intact and there was no impaired reality testing.  The diagnoses were PTSD, depressive disorder not otherwise specified, and panic disorder with agoraphobia and claustrophobia and a GAF score of 55 was assigned.  The examiner opined that the Veteran's panic attacks were unrelated to his PTSD because they occurred independently of recollections or reminders of  combat.  In an addendum opinion, the examiner opined that the Veteran's depressive disorder and panic disorder were separate and independent from his PTSD; he included no rationale for this opinion. 

In a March 2011 VA mental health consultation, the Veteran reported anxiety, depression, irritability, nightmares, intrusive recollections, feelings of hopelessness and low self-esteem, concentration problems, problems with energy, and suicidal ideation without intent.  He reported seeing shadows.  A mental status examination showed that the Veteran was alert and oriented to time, place, person, and purpose.  His attitude was cooperative, his speech was clear, his thought content was logical, his thought processes were within normal limits, his mood was anxious, and his perception was questionable.  

In an April 2011 mental health intake appointment, the Veteran reported that his depression and panic attacks were worsening and that he avoided crowded places because they exacerbated his symptoms.  He denied suicidal or homicidal ideation.  He reported anhedonia, guilt, decreased energy and concentration, combat-related nightmares 10 times a month, flashbacks, hypervigilance, hyperstartle response, avoidance, hearing voices, and seeing shadows.  A mental status examination showed that the Veteran's dress was appropriate, his clothes were clean, there were no abnormal movements, and he was cooperative, pleasant, and disclosing.  His speech was normal in rate and volume, his thought flow was linear, and his most recent hallucinations were a few weeks prior.  His mood was sad, his affect was congruent and depressed, his cognition was intact, and he was oriented to time, place, person, and purpose.  His insight and judgment were poor.  The diagnoses were major depressive disorder with psychotic features, panic disorder with agoraphobia, and PTSD and a GAF score of 55 was assigned.  

During a May 2011 VA examination, the Veteran reported nightmares related to combat three to four times a week.  He also reported anxiety, claustrophobia, and auditory and visual hallucinations.  The examiner found that the Veteran's descriptions of auditory hallucinations were consistent with negative ruminations and that he was not able to elaborate on any visual hallucinations.  The examiner noted that the Veteran's symptoms were constant, continuous or ongoing, and that the severity was moderate.  The Veteran indicated that his symptoms affected his total daily functioning with negative impact on most areas of social functioning but that he was generally able to manage his activities of daily living.  The Veteran denied any history of violent behavior or suicide attempts.  The Veteran reported a good relationship with his siblings, a fair relationship with his wife, and a stressful relationship with the one of his six children living at home.  The Veteran reported depression, isolative behavior, and difficulty getting along with people.  He indicated that he had not worked in more than a decade but that this was not primarily due to the effects of his PTSD.  

A mental status examination showed that the Veteran was oriented within normal limits and that his appearance, hygiene, and behavior were appropriate.  The examiner noted that the Veteran's mood was depressed and his affect was flattened.  The examiner found that communication was within normal limits but speech was intermittently abnormal in that responses were impoverished and without elaboration.  The examiner found that the Veteran's speech was clear and linear, not circumstantial, stereotypical, illogical, obscure, irrelevant, or pressured.  Concentration was within normal limits.  Panic attacks were less than once per week.  The examiner noted signs of suspiciousness.   The examiner observed no delusions, hallucinations, or obsessive-compulsive behavior.  The examiner noted that the Veteran's thought processes were appropriate, his judgment was intact, his abstract thinking was normal, his memory was within normal limits, and there was no suicidal or homicidal ideation.  The examiner noted hypervigilance and difficulty in social situations.  The diagnoses were PTSD and alcohol dependence in reported remission and a GAF score of 55 was assigned.  The examiner further noted that ongoing difficulty with mood regulation could at times impact all areas of the Veteran's functioning, that the Veteran's relationships with significant others seemed limited, and that he could only speculate on the level of occupational impairment because it had been so long since the Veteran was last employed.  Overall, the examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining relationships.   

In his March 2012 notice of disagreement, the Veteran contended that his PTSD symptoms warranted a 70 percent rating but did not elaborate as to any specific symptomatology.

In a statement VA received on February 20, 2013, the Veteran reported that his PTSD rendered him unemployable, that he had thoughts of suicide several times a month, that he was unable to adapt to stressful situations, that he was unable to establish or maintain effective relationships, and that he neglected his personal hygiene.  In a statement VA received the same day, the Veteran's representative argued that the Veteran's symptoms also included isolation, being easily startled, and unprovoked irritability with periods of violence including an arrest for shouting at his wife.  

In a June 2013 VA mental health consultation, the Veteran reported no recent suicidal or homicidal ideation and no history of violence.  

In a May 2014 VA mental health consultation, the Veteran reported anxiety at least three to four times a day, difficulty falling asleep because he would hear noises and get up to try to find the source, and a racing heart whenever in a confined space.  He denied any recent suicidal ideation, homicidal ideation, or violence.  He reported that he maintained contact with his wife and adult children.  He reported auditory hallucinations in the form of noises others did not hear.  A mental status examination showed that the Veteran's speech was within normal limits and his flow of thought was normal.  He indicated that his mood was "ok."  He was alert and oriented to time, place, person, and purpose.  

During a July 2014 VA examination, the Veteran reported that he was separated from his wife.  He denied suicide attempts but admitted to passing thoughts of suicide without intent.  He denied homicidal ideation.  The examiner found that the Veteran answered all questions in an apparent honest and credible manner.  

A mental status examination showed that the Veteran's speech was normal in rate, rhythm, and tone, that his facial expressions were consistent with content, that his thought processes were linear and logical, and that his appearance was disheveled with a depressed affect and poor eye contact.  The examiner observed no unusual behavioral oddities.  The examiner described the Veteran's PTSD symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner also noted that the Veteran had become socially isolated and frightened in most social situations, resulting in problems with his family support system as he became cautious and suspicious of them.  The sole psychiatric diagnosis was PTSD. Overall, the examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.     

During a July 30, 2015 VA examination, the Veteran reported severe difficulties with irritability, anger, insomnia, and depression, including severe intrusive thoughts, dreams, nightmares, and flashbacks.  His depression was marked by recurrent episodes of dysphoria, anergia, anhedonia, increased irritability with angry outbursts, problems with sleep and appetite, difficulty with decision making, diminished capacity for attention, focusing and concentration, and feelings of helplessness, hopelessness, and worthlessness.  

A mental status examination showed that the Veteran was adequately alert and oriented to person, place, time, and situation.  He was mildly disheveled in appearance.  The examiner noted mild psychomotor agitation.  The examiner found that the Veteran's speech was mildly pressured and circumstantial.  The Veteran described his mood as worried and depressed and his affect was appropriate.  The Veteran reported no hallucinations.  The examiner found that the Veteran's thought processes were often circumstantial with obsessional ruminations about traumatic events.  The Veteran reported intermittent suicidal ideation without intent or plan.  The examiner found that the Veteran's insight and judgment were limited. The Veteran reported some flashbacks when triggered and forgetfulness.  The examiner described the Veteran's PTSD symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, impairment of short- and long-term memory, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.  

The diagnoses were chronic PTSD and recurrent major depressive disorder with anxious presentation.  The examiner found that it was impossible to differentiate symptoms of the two disorders because there was too much overlap of symptoms. The examiner opined that the Veteran's major depressive disorder was both co-morbid and secondary to his service-connected PTSD and therefore is "highly likely a result of active military service." Overall, the examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a rating of 70 percent, but no higher, from April 11, 2010, to July 29, 2015.  

Initially, the Board notes that the May 2011 VA examiner found the Veteran to be a reliable historian and that the July 2014 VA examiner found that the Veteran answered all questions in an apparent honest and credible manner.  Hence, the Board finds that the Veteran's statements regarding his symptoms are both competent and credible.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").    
As noted above, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 118.  However, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Here, the Board finds that the Veteran's symptomatology has been most similar in severity, frequency, and degree to that of the 70 percent criteria.  As stated above, the relevant period of inquiry here began on April 11, 2010.  A VA examiner six days later noted that the Veteran's symptoms included suicidal ideation, neglect of personal appearance and hygiene, and near-continuous depression.  During a March 2011 VA mental health consultation, the Veteran again reported suicidal ideation.  In a February 2013 statement, the Veteran again reported suicidal ideation and added that he was unable to adapt to stressful situations, that he was unable to establish or maintain effective relationships, and that he neglected his personal hygiene.  During a July 2014 VA examination, the examiner noted inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.   These symptoms are specifically noted as consistent with a 70 percent rating in the General Rating Formula for Mental Disorders as referenced in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board further notes that the April 2010 VA examiner found that the Veteran's major depressive disorder was unrelated to his PTSD.  However, because that examiner offered no rationale to support this opinion and the July 2015 VA examiner subsequently opined that the Veteran's major depressive disorder was co-morbid with and secondary to his PTSD, the Board finds that the evidence is at least in equipoise and will include the Veteran's depressive symptoms in its consideration of his rating for PTSD.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) ("[W]hen it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations . . . clearly dictate that such signs and symptoms be attributed to the service-connected condition.").

The Board further finds that the weight of the evidence indicates that the Veteran's symptomatology has resulted in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  As to occupational impairment, the Board notes that although the Veteran has not been employed at any point during the period on appeal.  During the May 2011 VA examination, the Veteran reported that he had not been employed in twelve to thirteen years and, prior to that, had worked in construction for two to three years.  He reported that he was injured by a tractor on the job and that his unemployment was not primarily due to the effects of a mental condition.  The May 2011 examiner found that he could only speculate on the level of occupational impairment because it had been so long since the Veteran was last employed.  

As to social impairment, during the April 2010 VA examination, the Veteran reported that he was socially isolated but was married and got along well with family and friends.  During an April 2011 mental health intake appointment, the Veteran reported that he avoided crowded places because they exacerbated his symptoms.  During the May 2011 VA examination, the Veteran reported that his symptoms had a negative effect on most areas of social functioning and that he had isolative behavior, difficulty getting along with people, and a stressful relationship with the one of his six children living at home but a fair relationship with his wife and a good relationship with his siblings.  The examiner noted that the Veteran's relationships with significant others seemed limited.  In a February 2013 statement, the Veteran reported that he was unable to establish or maintain effective relationships.  The Veteran's representative added that the Veteran's symptoms included isolation and unprovoked irritability with periods of violence including an arrest for shouting at his wife.  In a June 2013 VA mental health consultation, the Veteran reported no history of violence.  In a May 2014 VA mental health consultation, the Veteran denied any recent violence and reported that he maintained contact with his wife and adult children.  During a July 2014 VA examination, the Veteran reported that he was separated from his wife.  The examiner noted inability to establish and maintain effective relationships and that the Veteran had become socially isolated and frightened in most social situations, resulting in problems with his family support system, as he became cautious and suspicious of them.  

The Board further finds that the Veteran's symptomatology has not been similar in severity, frequency, and duration to that of the 100 percent criteria prior to July 30, 2015.  Throughout the appeal, the evidence does not show that the Veteran had gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for names of close relatives, his occupation, or his own name.  Although the Veteran reported auditory and visual hallucinations, he reported that these were intermittent, not persistent.  VA examiners and treatment providers prior to July 30, 2015, consistently found that the Veteran was oriented to time and place, that his thought processes were normal, appropriate, or logical and that, despite some suicidal ideation, he was not in persistent danger of hurting himself or others.  The VA examiners and treatment providers prior to July 30, 2015, did not note inability to perform activities of daily living.  Additionally, other than one mention by the Veteran's representative of an arrest for shouting at his wife, the record does not indicate inappropriate behavior.  Finally, although VA examiners and treatment providers noted some memory loss at times, such memory loss did not include the inability to recall the names of close relatives, his occupation, or his own name.  

Finally, to the extent any of the symptoms of a 100 percent rating may be shown or contended to exist prior to July 30, 2015, the Board finds that the Veteran's PTSD has not been shown to be productive of total occupational and social impairment prior to that date so as to warrant a higher rating.  As discussed above, the Veteran has not been employed at any point during the period on appeal.  Nevertheless, as outlined in detail above, the Board finds that the evidence of record does not show total social impairment prior to July 30, 2015.  

In that regard, the evidence of record reflects that the Veteran has maintained a relationship with his ex-wife and children, as well as friends.  The April 2010 VA examiner opined that the Veteran's symptoms caused some impairment in social functioning but no impairment with respect to activities of daily living, assigning a GAF score of 55.  In an April 2011 mental health intake appointment, the treatment provider assigned a GAF score of 55.  The May 2011 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining relationships and assigned a GAF score of 55.  The July 2014 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Board finds that the lay and medical evidence of record does not support a finding of total social impairment.   

Ultimately, the Board finds that the weight of the evidence of record, lay and medical, supports a finding that the Veteran's symptomatology and related social and occupational impairment more nearly approximates the criteria for a 70 percent disability rating.  The schedular criteria for the next higher 100 percent disability evaluation have not been met.    

C. Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's PTSD, including all of the symptoms referenced above, are contemplated by the schedular criteria set forth in Diagnostic Code 9411.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").   Significantly, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated by his assigned disability ratings.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD is granted from April 11, 2010 to February 19, 2013, subject to controlling regulations governing the payment of monetary awards.  

An evaluation in excess of 70 percent for PTSD from February 20, 2013 to July 29, 2015 is denied.  


REMAND

A remand is necessary to ensure compliance with the directives of the March 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).  Therein, the Board found that a July 2008 VA examination report was inadequate for adjudicative purposes because it failed to account for all pertinent evidence of record when opining that the main risk factor for the Veteran's hepatitis C was intravenous drug use rather than in-service air gun immunizations.  Specifically, the Board noted that the examiner did not take into account a June 1970 service treatment record noting possible hepatitis, treatise information indicating that many negative diagnoses of hepatitis A or hepatitis B during the period of the Veteran's service could suggest hepatitis C, and the Veteran's statements that he was in close contact with blood from other soldiers in Vietnam and shared razors and hair brushes in active duty.  

The Veteran was afforded a VA examination in August 2015 during which the examiner opined that the Veteran's risk factors for hepatitis C included heavy alcohol use, intravenous drug injection, his wife being infected, and higher incidence in baby boomers than in other generations.  The examiner opined that the June 1970 symptoms indicated a possibility of hepatitis A but that negative immunity testing in June 2002 made it impossible for the Veteran to have had hepatitis A.  The examiner further opined that the incidence of transmission by air guns is very low.  The examiner, however, did not address the treatise information indicating that a negative diagnosis of hepatitis A during the period of the Veteran's service could suggest hepatitis C or the Veteran's statements that he was exposed to other potential risk factors while on active duty that could have caused hepatitis C.  Thus, on remand, another VA medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hepatitis C was caused or aggravated by his military service.  The examiner is requested to specifically discuss the June 1970 service treatment record noting possible hepatitis, the August 1979 VA treatment record noting possible chronic hepatic dysfunction, treatise information indicating that many negative diagnoses of hepatitis A or hepatitis B during the period of the Veteran's active duty service could suggest hepatitis C, and the Veteran's statements that he was in close contact with blood from other soldiers in Vietnam and shared razors and hair brushes while on active duty.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


